Title: From George Washington to Elias Boudinot, 27 February 1779
From: Washington, George
To: Boudinot, Elias


Dear Sir,
Camp at Middle brook. 27th Feby 1779.

I had not the pleasure of receiving your polite & friendly letter of the 4th of Jany till within these few days, & of course had no oppertunity of acknowleging it sooner.
I find myself extremely flattered by the strain of sentiment in your Sisters composition—But request it as a favor of you to present my best respects to her, and assure her, that however I may feel inferior to the praize, she must suffer me to admire & preserve it as a mark of her genius tho’ not of my merits.

I shall be glad when your health is so far established as to admit of a ride to Middle brook. And if Mrs & Miss Boudinot can accompany you it will add to our pleasure. Mrs Washington presents her complimts, & wishes for this event. I am Dr Sir Yr Most Obedt Hu’me Servt
Go: Washington
